OPINION — AG — ** COMPENSATION — PART TIME EMPLOYEES ** TOW OR MORE BONA FIDE PART TIME EMPLOYEES IN THE COURT CLERK'S OFFICE MAY BE PAID FROM THE COURT FUND, AS LONG AS THEIR EMPLOYMENT IS NECESSARY FOR THE OPERATION OF THE COURT IN THE COUNTY, AND THE CLAIMS FOR THE PAYMENT OF THEIR SALARIES ARE APPROVED BY THE GOVERNING BOARD OF COURT FUND. VACATION PAY FOR PART TIME EMPLOYEES OF THE COURT CLERK'S OFFICE MAY 'NOT' BE PAID FROM THE COURT FUND. (COURT FUND, DISTRICT JUDGE, CLAIMS, VACATION) CITE: OPINION NO. 70-237, 19 O.S. 771 [19-771], 19 O.S. 778 [19-778], 20 O.S. 1304 [20-1304], 28 O.S. 81 [28-81] (STEVEN E. MOORE)